


Exhibit 10.11

 

GRAPHIC [g28282kqi001.jpg]

 

RATE RIDER

(For Actual Balance Promissory Notes)

 

Borrower:       Hardinge Inc. and Hardinge Holdings GmbH (collectively, the
“Borrower”)

 

Promissory Note Original Principal Amount as follows:

 

LIBOR (US Dollar):  $11,384,348.00

 

CHF LIBOR (Swiss Franc): $3,774,868.31  (US Dollar $4,130,052.86)

 

EURIBOR (Eurocurrency):  $4,967,406.00  (US Dollar $6,690,599.14)

 

Promissory Note Date: November 6, 2013

 

DEFINITIONS.  The above-referenced Promissory Note is referred to herein as the
“Note”.  As used in the Note and this Rider, each capitalized term shall have
the meaning specified in the Note, and the following terms shall have the
indicated meanings:

 

a.              “Applicable Margin” shall mean for each variable base rate loan,
the applicable rate per annum on the table next following under the caption
“Base Rate Margin”, “LIBOR Margin, CHF LIBOR Margin or EURIBOR Margin”,
respectively, under the Pricing Level then in effect based upon Borrower’s
Leverage Ratio as reflected in the Financials for the immediately preceding four
Fiscal Quarters for income statement items and the most recently ended Fiscal
Quarter for balance sheet items, computed as provided follows:

 

SEE ATTACHED SCHEDULE A

 

b.              “Applicable Rate” shall mean either the LIBOR Rate, CHF LIBOR
Rate or EURIBOR Rate as the case may be.

c.               “Base Rate” shall mean the Applicable Margin (Base Rate Margin)
above the rate of interest announced by the Bank each day as its prime rate of
interest (“Prime Rate”).

d.              “Conversion Date” shall mean the date on which Borrower’s
election to convert from one loan rate to another (i.e. a Base Rate Loan to a
LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan), becomes effective in
accordance with this Note. For clarity, such election shall only apply to Base
Rate and Libor Rate loans.

e.               “Interest Period” shall mean, as used in connection with a
non-daily adjusting Applicable Rate, the period commencing on the date of this
Note or any Rate Adjustment Date (as the case may be) and ending on, as
applicable, the next succeeding Payment Due Date or the Payment Due Date of the
calendar month that is one (1) or three (3) months thereafter (as applicable in
accordance with the Applicable Rate in effect); provided, however, that if an
Interest Period would end on a day that is not a Joint Business Day, such
Interest Period shall be extended to the next succeeding Joint Business Day
unless such next succeeding Joint Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Joint Business Day.  To the extent that the preceding clause results in either
the extension or shortening of an Interest Period, the Bank shall have the right
(but not the obligation) to shorten or extend, respectively, the succeeding
Interest Period so that it shall end on a day that numerically corresponds to
the intended Payment Due Date indicated in the Note.

f.                “Joint Business Day” shall mean a day that is a New York
Business Day, a Central European Business Day and a London Business Day.

g.               “Leverage Ratio” means, as of the date of its determination,
with respect to the Borrower, the ratio of (a) funded debt, excluding
subordinate debt existing at the time of execution of this Note as of such date,
over (b) EBITDA for the twelve (12) months ending as of such date, measured
quarterly.

h.              “LIBOR” shall mean the rate per annum (rounded upward, if
necessary, to the nearest 1/16th of 1%) obtained by dividing (i) either the
one-day (i.e., overnight), one-month or three-month interest period London
Interbank Offered Rate (as applicable in accordance with the LIBOR Rate in
effect), fixed by the British Bankers Association for United States dollar
deposits in the London interbank market at approximately 11:00 a.m. London,
England time (or as soon thereafter as practicable) as determined by the Bank
from any broker, quoting service or commonly available source utilized by the
Bank, by (ii) a percentage equal to 100% minus the stated maximum rate of all
reserves required to be maintained against “Eurocurrency Liabilities” as
specified in Regulation D (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR-based loans
is determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States
residents) on such date to any member bank of the Federal Reserve System. 
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Bank’s sole discretion.

 

--------------------------------------------------------------------------------


 

i.                 “CHF LIBOR” shall mean the rate per annum obtained by
dividing (i) either the one-day (i.e., overnight), one-month or three-month or
three-month interest period London Interbank Offered Rate (as applicable in
accordance with the LIBOR Rate in effect), fixed by the British Bankers
Association for United States dollar deposits in the London interbank market as
at approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank, by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR-based loans is determined or any category of extensions
of credit or other assets which includes loans by a non-United States’ office of
a bank to United States residents) on such date to any member bank of the
Federal Reserve System.  Notwithstanding any provision above, the practice of
rounding to determine LIBOR may be discontinued at any time in the Bank’s sole
discretion. At no time during the term of this loan shall the CHF LIBOR interest
rate be permitted to drop below 0%.

 

j.                 “EURIBOR” shall mean the rate per annum obtained by dividing
(i) either the one-day (i.e., overnight), one-month or three-month interest
period Euro Interbank Offered Rate (as applicable in accordance with the EURIBOR
Rate in effect), fixed by the European Banking Federation for United States
dollar deposits in the European interbank market at approximately 11:00 a.m.
Central European Time (or as soon thereafter as practicable) as determined by
the Bank from any broker, quoting service or commonly available source utilized
by the Bank, by (ii) a percentage equal to 100% minus the stated maximum rate of
all reserves required to be maintained against “Eurocurrency Liabilities” as
specified in Regulation D (or against any other category of liabilities which
includes deposits by reference to which the interest rate on EURIBOR-based loans
is determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States
residents) on such date to any member bank of the Federal Reserve System. 
Notwithstanding any provision above, the practice of rounding to determine
EURIBOR may be discontinued at any time in the Bank’s sole discretion.

 

k.              “LIBOR Rate” shall mean the Applicable Margin (LIBOR Margin)
above the applicable LIBOR-based interest rate in effect from time to time, as
provided for in the Note and this Rider.

l.                  “EURIBOR Rate” shall mean the Applicable Margin (EURIBOR
Margin) above the applicable EURIBOR-based interest rate in effect from time to
time, as provided for in the Note and this Rider.

m.          “CHF LIBOR”  shall mean the Applicable Margin (CHF LIBOR Margin)
above the applicable CHF LIBOR- based interest rate in effect from time to time
as provided for in the Note and this Rider,

n.              “London Business Day” shall mean any day on which dealings in
United States dollar deposits are carried on by banking institutions in the
London interbank market.

o.              “New York Business Day” shall mean any day other than Saturday,
Sunday or other day in which commercial banking institutions in New York, New
York are authorized or required by law or other governmental action to remain
closed for business.

p.              “Central European Business Day” shall mean any day on which
dealings in the United States dollar deposits are carried on by banking
institutions in the European interbank market.

q.              “One-Month LIBOR” shall mean LIBOR as fixed for a one-month
interest period.

r.                 “One-Month EURIBOR” shall mean EURIBOR as fixed for a
one-month interest period.

s.                “One-Month CHF LIBOR” shall mean CHF LIBOR as fixed for a
one-month interest period.

 

t.                 “LIBOR Rate Adjustment Date” shall mean the effective date of
a change in the applicable LIBOR  Rate, as follows:

 

i.                  For a daily-adjusting LIBOR Rate, the Rate Adjustment Date
shall be each London Business Day.

ii.               For a monthly-adjusting LIBOR Rate (i.e., having an Interest
Period of one (1) month), the Rate Adjustment Date shall be, in each month, the
calendar day of that month that corresponds with the Payment Due Date in such
month (as may be adjusted pursuant to the definition of “Payment Due Date” in
the Note).

iii.            For a quarterly-adjusting LIBOR Rate (i.e., having an Interest
Period of three (3) months), the Rate Adjustment Date shall be, initially, the
Payment Due Date that is three (3) months after the first day such LIBOR Rate is
in effect (“Effective Date”), and thereafter, the Payment Due Date that is three
(3) months after each prior Rate Adjustment Date, respectively; provided,
however, that if the Effective Date is not a Payment Due Date, the first Rate
Adjustment Date shall be the next succeeding Payment Due Date, after which a new
three-month Interest Period shall begin with quarterly Rate Adjustment Dates
thereafter, as provided above.

 

u.              “CHF LIBOR” Rate Adjustment Date shall mean the effective date
of a change in the applicable CHF LIBOR Rate, as follows:

 

i.                  For a monthly-adjusting CHF LIBOR (i.e., having an Interest
Period of one (1) month), the Rate Adjustment Date shall be, in each month, the
calendar day of that month that corresponds with the Payment Due Date in such
month (as may be adjusted pursuant to the definition of “Payment Due Date” in
the Note).

 

ii.               For a  quarterly-adjusting CHF LIBOR (i.e., having an Interest
Period of three (3) months), the Rate Adjustment Date shall be, initially, the
Payment Due Date that is three (3) months after each prior Rate Adjustment Date,
respectively; provided, however, that if the Effective Date is not a Payment Due
Date, the first Rate Adjustment Date shall be the next succeeding Payment Due
Date, after which a new three-month Interest Period shall begin with quarterly
Rate Adjustment Dates thereafter, as provided above.

 

--------------------------------------------------------------------------------


 

v.              “EURIBOR” Rate Adjustment Date shall mean the effective date of
a change in the applicable EURIBOR Rate, as follows:

 

i.                  For monthly-adjusting EURIBOR Rate (i.e. having an Interest
Period of one (1) month), the Rate Adjustment Date shall, in each month, the
calendar day of that month that corresponds with the Payment Due Date in such
month (as may be adjusted pursuant to the definition of “Payment Due Date” in
the Note).

 

ii.               For a quarterly-adjusting EURIBOR Rate (i.e. having an
Interest Period of three (3) months), the Rate Adjustment Date shall be,
initially ,the Payment Due Date that is three (3) months after the first day
such EURIBOR Rate is in effect (“Effective Date”), and thereafter, the Payment
Due Date that is three (3) months after each prior Rate Adjustment Date,
respectively; provided, however, that if the Payment Due Date Effective Date is
not a Payment Due Date, the first Rate Adjustment Date shall be the next
succeeding Payment Due Date, after which a new three-month Interest Period shall
begin with quarterly Rate Adjustment Dates thereafter, as provided above.

 

ADDITIONAL PROVISIONS:

 

Interest Rate Determinations and Adjustments.

 

·                  To the extent a daily-adjusting Applicable Rate is in effect,
the Applicable Rate shall be determined using the One-Month Rate in effect on
the date of the Note (or if such day is not a London Business Day (“Business
Day”), on the immediately preceding Business Day), and shall be adjusted
thereafter on each subsequent Rate Adjustment Date using the One-Month Rate in
effect on each respective Rate Adjustment Date.

 

·                  To the extent a monthly-adjusting Rate (i.e., a Rate
adjusting each month) or a quarterly-adjusting Rate (i.e., a Rate adjusting
every three (3) months) is in effect, the initial Applicable Rate shall be
determined using the applicable Rate in effect two (2) London or Central
European  Business Days, as the case may be,  prior to the date of the Note (or
two (2) London or Central European Business Days, as the case may be, prior to
the Amortization Commencement Date), and shall be adjusted thereafter on each
subsequent Rate Adjustment Date using the applicable Rate in effect (2) London
or European Central  Business Days, as the case may be,  prior to each Rate
Adjustment Date.

 

Prepayment; Breakage Fee.  Subject to the following, during the term of this
Note, Borrower shall have the option of paying the Principal Amount to the Bank
in advance of the Maturity Date, in whole or in part in minimum amounts of
$1,000,000.00, at any time and from time to time upon written notice received by
the Bank at least three (3) days prior to making such payment; provided,
however, that if (i) Borrower prepays, in whole or in part, any Principal
Amount, when an Applicable Rate is in effect (other than on a Rate Adjustment
Date), or (ii) the Applicable Rate is converted to the Base Rate on any day
other than a Rate Adjustment Date, then Borrower shall be liable for and shall
pay the Bank, on demand, the higher of $250.00 or the actual amount of the
liabilities, expenses, costs or funding losses that are a direct or indirect
result of such prepayment or other condition described above, whether such
liability, expense, cost or loss is by reason of (a) any reduction in yield, by
reason of the liquidation or reemployment of any deposit or other funds acquired
by the Bank, (b) the fixing of the interest rate payable on any Applicable Rate
based loan or (c) otherwise (collectively, the “Breakage Fee”).  The
determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower.  The provisions of this
paragraph shall not be applicable if the Applicable Rate in effect at the time
of the prepayment has an Interest Period of one day.

 

Inability to Determine Applicable Rates, Increased Costs, Illegality.

 

a.     Increased Costs.  If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the Applicable
Rate or in the interpretation of any requirement of law or (b) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to the Bank of agreeing to make or making, funding or maintaining
any loans based on the Applicable, then Borrower shall be liable for, and shall
from time to time, upon demand therefor by the Bank, pay to the Bank such
additional amounts as are sufficient to compensate the Bank for such increased
costs.

 

b.     Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining the
Applicable Rate, the Bank will give notice of such determination to Borrower. 
Thereafter, the Bank may not maintain the loan hereunder at Applicable Rate
until the Bank revokes such notice in writing and, until such revocation, the
Bank may convert the applicable interest rate to the Base Rate.

 

c.     Illegality.  If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
Applicable Rate-based loans, then, on notice thereof by the Bank to Borrower,
the Bank may suspend the maintaining of the loan hereunder at the Applicable
Rate until the Bank shall have notified Borrower that the circumstances giving
rise to such determination shall no longer exist.  If the Bank shall determine
that it is unlawful to maintain the loan hereunder based on the Applicable Rate,
the Bank may convert the applicable interest rate to the Base Rate.

 

Conversion To Base Rate Upon Default.  Unless the Bank shall otherwise consent
in writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the Applicable Rate to remain in effect until a
Rate Adjustment Date, at which time the applicable interest rate shall
automatically be converted to the Base Rate, or (ii) convert the Applicable Rate
to the Base Rate at or before a Rate Adjustment Date.  Nothing herein shall be
construed to be a waiver by the Bank of the right to have the Principal Amount
accrue interest at the Default Rate or the right of the Bank to charge and
collect a Breakage Fee.

 

--------------------------------------------------------------------------------


 

Repayment Upon Conversion To Base Rate.  If an Applicable Rate with an Interest
Period duration of greater than one day is converted to the Base Rate at a time
when the repayment terms under the Note require the Borrower to make principal
payments to the Bank, Borrower shall thereafter pay the unpaid Principal Amount
in consecutive monthly installments commencing on the first Payment Due Date
after the date of such conversion and on the same Payment Due Date thereafter,
plus accrued interest in amounts that may vary, until (a) conversion back to the
Applicable Rate (at which time Borrower shall resume the monthly, bi-monthly or
quarterly installments in the amount set forth in the Note, or as otherwise
agreed to by the Bank and Borrower in writing) or (b) the Maturity Date (at
which time Borrower shall pay the Final Installment), with each such installment
being equal and in the amount necessary to fully amortize the outstanding
Principal Amount of the Note in full by the Maturity Date or such other date
agreed to by the Bank and Borrower in writing.  The determination by the Bank of
the foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Borrower.

 

 

HARDINGE INC.

 

 

 

 

By:

/s/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title:

Vice President and Chief Financial Officer

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

By:

/s/ Peter Huersch

 

Name:

Peter Huersch

 

Title:

Officer

 

 

 

HARDINGE HOLDINGS GMBH

 

 

 

 

 

 

 

By:

/s/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title: 

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Pricing Level

 

Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin

 

EUIBOR Margin

 

CHF LIBOR Margin

 

Commitment Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 1

 

Equal to or greater than 2.5

 

100 Basis Points

 

300 Basis Points

 

300 Basis Points

 

300 Basis Points

 

0.38

%

Level 2

 

Equal to or greater than 2.0 but less than 2.5

 

75 Basis Points

 

275 Basis Points

 

275 Basis Points

 

275 Basis Points

 

0.25

%

Level 3

 

Equal to or greater than 1.5 but less than 2.0

 

50 Basis Points

 

250 Basis Points

 

250 Basis Points

 

250 Basis Points

 

0.25

%

Level 4

 

Less than 1.5

 

25 Basis Points

 

225 Basis Points

 

225 Basis Points

 

225 Basis Points

 

0.25

%

 

--------------------------------------------------------------------------------
